SUMMARY ORDER
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is VACATED and the cause is REMANDED WITH INSTRUCTIONS for further proceedings consistent with this order.
Carlos Santos appeals from the March 5, 2003 judgment of the District Court dismissing his claims against Governmental National Mortgage Association (“Ginnie *122Mae”) and the Federal Deposit Insurance Corporation (“FDIC”) (collectively, “federal defendants”) under Federal Rule of Civ- ' il Procedure 12(b)(6) for failure to state a claim upon which relief can be granted, and granting judgment on the pleadings to Shapiro & DiCaro under Rule 12(c). The complaint, originally filed in New York state court and removed to federal court, alleged under state law that all three defendants breached the standard of good faith and fair dealing when they failed to notify plaintiff of automatic stays attached to properties that plaintiff purchased from the federal defendants in foreclosure sales in which Shapiro & DiCaro represented the federal defendants. The complaint alleged an additional state claim against only Shapiro & DiCaro, seeking punitive damages for its part in failing to notify plaintiff of the stays.
On appeal, plaintiff argues (1) that the District Court erred in granting the defendants’ motions and dismissing his complaint, and (2) that if we affirm the Court’s dismissal of the claims against the federal defendants, the case should be transferred back to state court for adjudication of the claims against Shapiro & DiCaro. We conduct a de novo review of grants of motions to dismiss and motions for judgment on the pleadings. See, e.g., DeMuria v. Hawkes, 328 F.3d 704, 706 & n. 1 (2d Cir.2003).
After reviewing the material submitted by the parties and after hearing oral argument of counsel, we conclude that plaintiffs claims against the federal defendants must be dismissed for lack of subject matter jurisdiction. Specifically, plaintiff’s claim against Ginnie Mae is barred because plaintiff failed to exhaust administrative remedies within the two-year statute of limitations under the Federal Tort Claims Act, as required by 28 U.S.C. § 2675(a), see Millares Guiraldes de Tineo v. United States, 137 F.3d 715, 719-20 (2d Cir.1998) (“[T]he United States has not consented to be sued on a tort claim unless the claim was first presented to the appropriate federal agency in writing, was so presented within two years after the claim accrued, and specified the amount of the claim in writing.”). And plaintiffs failure to exhaust the receivership claims process under 12 U.S.C. § 1821(d) precludes subject matter jurisdiction over plaintiffs claim against the FDIC where as here, the FDIC is acting in its capacity as receiver. See 12 U.S.C. § 1821(d)(13)(D).
Accordingly, we VACATE the March 5, 2003 judgment of the District Court and REMLAND to the District Court with instructions to DISMISS plaintiff’s claims against the federal defendants for want of subject matter jurisdiction, and with respect to so much of the judgment as concerns Shapiro & DiCaro, to consider whether it wishes in these circumstances to exercise supplemental jurisdiction. In remanding, we note that, when the District Court determined that no state-law cause of action existed for plaintiffs claim against only Shapiro & DiCaro, it stated that, “even if Plaintiff had articulated a valid claim under New York state law, the Court would decline to exercise supplemental jurisdiction ... where ... all claims for which it had original jurisdiction [were dismissed].” Santos v. Shapiro & DiCaro, No. CV 01-7808, at 13 n. 2 (E.D.N.Y. Mar. 5, 2003).